DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over,  Wickert et al (US 2010/0311850), with further evidence from Yavorsky (see rejection 2 below)
Claims are directed to a chromatographic column of fibrous media having a combination of two of anion-exchange, cation-exchange or hydrophobic-interaction.
	Wickert teaches a mixed chromatographic bed for biomolecules as in the claims: see abstract, [0008], [0045], [0087] and [0078]. The media is fibrous – [0158 – 0160]. Housing etc. are shown in the chromatographic column – [0151]. Specific reference to a 
	

    PNG
    media_image1.png
    548
    473
    media_image1.png
    Greyscale
 
In addition, applicant discloses that having a single housing for mixed bed applications is well-known – see disclosure at [0008]-[00015]. This having a single housing is unpatentable, if not anticipated.

Further evidence of use of pendant groups and advantages thereof is provided by Yavorsky.

Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by JP 01-10178 (disclosed by applicant at [00010]; herein after: JP); Claim 5 is rejected under 35 USC 103 as being unpatentable over JP in view of Yavorsky et al (US 2012/0029176)
Applicant discloses: “In JP 01-10178 (Asahi Chem. Ind. CO LTD., also published as JP 2660261B2) a multifunctional module is disclosed which comprises a combination of AEX and CEX porous hollow fiber membranes for the purpose of removing cations, anions and fine particles within a single device.” This anticipates claims 1 and 2.
Regarding claim 5, it is unsure if the hollow fibers in JP have pendant ion exchange groups. Applicant is hereby requested to provide an English translation of this JP reference.
Nonetheless, Yavorsky teaches pendant groups for anion and cation exchange groups (figures), with the teaching that they are useful in purification of biomolecules and monoclonal antibodies. Thus it would have been obvious to one of ordinary skill to use such pendant groups in the JP reference.

Arguments are moot, new grounds for rejection, or are addressed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777